 Case 2:20-cv-03435-SDW-LDW Document 1 Filed 03/31/20 Page 1 of 3 PageID: 1




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
________________________________________

CASSANDRA A. VALENTINE,                                             Case No.: 20-cv-03435
Individually and on behalf of those
similarly situated

       Plaintiff,

v.

CLIENT SERVICES, INC.
JOHN DOES 1 to 10

      Defendants.
________________________________________

            DEFENDANT CLIENT SERVICES, INC.’S NOTICE OF REMOVAL

       Defendant Client Services, Inc. (“Defendant” or “CSI”), by filing this Notice of Removal

and related papers, hereby removes the above-entitled action from the Superior Court of New

Jersey Law Division, Essex County, to the United States District Court of New Jersey pursuant to

28 U.S.C. §§ 1331, 1441 and 1446.

       In support of this Notice of Removal, Defendant asserts the following:

       1.      Plaintiff Cassandra A. Valentine (“Plaintiff”) filed her Complaint on February 28,

2020 in the Superior Court of New Jersey Law Division, Essex County.

       2.       Defendant was served with a copy of the Complaint on March 11, 2020.

       3.      Defendant is a corporation with a principal place of business in the State of

Wisconsin.

       4.      Defendant desires to exercise its right to remove the county court action under 28

U.S.C. § 1441(a), which provides in pertinent part:

               Except as otherwise expressly provided by Act of Congress, any
               civil action brought in a State court of which the district courts of
Case 2:20-cv-03435-SDW-LDW Document 1 Filed 03/31/20 Page 2 of 3 PageID: 2




                the United States have original jurisdiction, may be removed by the
                defendant or the defendants, to the district court of the United States
                for the district and division embracing the place where such action
                is pending.
        5.      The Complaint alleges that Defendant violated the Fair Debt Collection Practices

Act, codified at 15 U.S.C. § 1692, et seq. (the “FDCPA”).

        6.      Given the allegation in the Complaint that Defendant violated the FDCPA, this

Court, pursuant to 28 U.S.C. § 1331, has subject matter jurisdiction over the allegations in the

Complaint.

        7.      Thus, the Superior Court of New Jersey Law Division, Essex County action may

be removed to this Court by Defendant in accordance with the provisions of 28 U.S.C. § 1441(a)

because this is a civil action pending within the jurisdiction of the United States District Court for

the District of New Jersey and because the allegations by Plaintiff claim violations of the FDCPA.

        8.      The notice of removal is being filed within 30 days after service of the Complaint

upon Defendant and is thus timely as set forth in 28 U.S.C. § 1446(b).

        9.      Pursuant to 28 U.S.C. 1441(a), venue is proper because Essex County lies within

the territorial jurisdiction of the District of New Jersey.

        10.     Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint served on Defendant is

attached hereto as Exhibit A.

        11.     A civil cover sheet will be contemporaneously filed with this pleading.

        12.     Pursuant to 28 U.S.C. § 1446(d), a copy of this notice of removal is

contemporaneously being filed with the Superior Court of New Jersey Law Division, Essex

County and served on Plaintiff’s counsel. By serving a copy of this notice of removal upon

Plaintiff’s Counsel, Defendant is giving Plaintiff proper notice of this removal.

        13.     Defendant reserves the right to amend or supplement this notice of removal and

further reserves the right to raise all defenses or objections.

        WHEREFORE, Defendant Client Services, Inc., by counsel, removes the subject action

from with the Superior Court of New Jersey Law Division, Essex County to the United States


                                                   2
Case 2:20-cv-03435-SDW-LDW Document 1 Filed 03/31/20 Page 3 of 3 PageID: 3




District Court for the District of New Jersey.

Dated: March 31, 2020
                                                 Respectfully submitted,

                                                 /s Sean M. O’Brien
                                                 Sean M. O'Brien, Esq.
                                                 New Jersey Bar #093702013
                                                 Lippes Mathias Wexler Friedman LLP
                                                 Attorneys for Defendant
                                                 50 Fountain Plaza, Suite 1700
                                                 Buffalo, NY 14202
                                                 P: 716-853-5100
                                                 F: 716-853-5199
                                                 E: sobrien@lippes.com




                                                    3
